Title: Timothy Clowes to James Madison, 4 May 1827
From: Clowes, Timothy
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Washington College, Chestertown, Md.
                                
                                May 4, 1827.
                            
                        
                        I have been informed that the Chair of the Professor<s>hip of Mathematicks, in the University of Virginia, is
                            about to be vacated.
                        Having, in addition to a liberal education, had the advantage of long experience in teaching, I feel myself
                            fully competent to discharge the duties of a Mathematical Instructor; and I therefore take leave, respectfully, to offer
                            myself, as a Candidate to supply the vacancy.
                        In a letter, written several days since, to the Revd. Mr. Hatch, of Charlottesville, I transmitted copies of
                            several certificates in my favour; which copies were designed for the inspection of the Board of Visitors, and I trust,
                            have been laid before the Board, by that gentleman.
                        I now enclose in this letter, a certificate of Dr. Anderson, the Professor of Mathematicks, in Columbia
                            College, City of New York, which it is my wish should be laid before the Board of Visitors of the University of Virginia.
                            I am very respectfully Your obedient Servt
                        
                            
                                T. Clowes.
                            
                        
                    